DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received January 19, 2021.  Claims 1, 2, 5-7, 9, 11, 12, and 14-21 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 11, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al, US 2016/0312156.
Pan et al teach a laundry composition comprising C12-15 EO7 nonionic surfactant, and enzyme (¶86).  PolyAPTAC may be used as an enzyme stabilizer, and so it would have been obvious for one of ordinary skill in the art to use this polymer in the laundry detergent above with confidence of forming a successful laundry detergent.  With respect to reducing wrinkles and/or lint of a fabric, as it is obvious to form the laundry detergent claimed, the examiner maintains the laundry detergent of the 
With respect to present claims 2 and 5, all laundry detergents are subject to dilution and so the “in-use” concentration will encompass the claimed range, and though the molecular weight of the APTAC is not disclosed, the claimed range is broad to the point where it surely encompasses most polymer molecular weights for use in laundry detergents.
With respect to present claim 20, as PolyAPTAC is a known polymer, adding a polymer to water cannot be patentable.
Applicants have traversed this rejection on the grounds the polyAPTAC is used as an enzyme stabilizer, but do not elaborate on why this should disqualify the reference.  The examiner maintains if it is obvious to add polyAPTAC to a laundry detergent as an enzyme stabilizer, or for any purpose, then the claim limitations are satisfied.


All remaining rejections set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Claims 1, 2, 5-7, 9, 11, 12, 14-16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kroon et al, US 2017/0266099.
Kroon et al teach a hair treatment composition comprising PolyAPTAC (¶153, example 1), and may further contain nonionic surfactants (¶110), and so it would have 
With that said, the reference also contemplates a terpolymer which may contain APTAC, acrylic acid, and stearyl acrylate (¶148).  As these terpolymers are contemplated by the reference, it would have been obvious for one of ordinary skill in the art to form a shampoo containing such a terpolymer.
With respect to present claims 2 and 5, all shampoos are subject to dilution and so the “in-use” concentration will encompass the claimed range, and though the molecular weight of the APTAC is not disclosed, the claimed range is broad to the point where it surely encompasses most polymer molecular weights for use in shampoos.
With respect to present claim 20, as PolyAPTAC is a known polymer, adding such a polymer to water cannot be patentable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761